DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 09, 2022 has been entered. Claims 2, 4, 6, 13-21, 24, and 25 remain pending in the application. Claims 1, 3, 5, 7-12, and 22-23 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed May 09, 2022.

Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 01, 2020.  
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 25 is directed to the attachment portion that includes a compressible suction portion between the housing and the skin, and is therefore drawn to a nonelected species that is patentably distinct from the elected species, as detailed in the Requirement for Restriction/Election mailed May 01, 2020 (see pages 4-5).
In the response filed 07/01/20 to the Requirement for Restriction/Election mailed 05/01/20, the applicant elected without traverse Invention II and the species as embodied by Figures 3-9 and 11, directed to a phototherapy device having an attachment portion that is a pad having adhesive on two sides.  


Claim Objections
Claim 21 is objected to because there appears to be a typographical error regarding “where in the attachment portion” as opposed to “wherein the attachment portion” in line 1.  Appropriate correction is required.
Claim 24 is objected to because there appears to be a typographical error regarding “wherein the wherein the transparent adhesive” as opposed to “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6, 13-21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the claim limitation “the attachment portion further comprising a  transparent adhesive patch impregnatable with therapeutic agents” in lines 10-11 is a recitation of new matter. The disclosure as originally filed does not provide support for the attachment portion being transparent or impregnatable with therapeutic agents. Paragraph [0040] discloses that the “pad 26 may be formed of a foam material” and “pad 26 may include adhesive”, but does not disclose any level of transparency of the pad. Paragraph [0035] discloses the device housing “can be formed from materials…impregnated with antimicrobial materials”, but this disclosure is directed to the housing of the device being impregnated with materials not an adhesive patch as claimed and is directed to the nonelected species of Figures 1A-2.
Regarding claim 24, the claim limitation “the transparent adhesive impregnatable with therapeutic agents has pus- and fluid-absorptive properties” in lines 2-3 is a recitation of new matter. The disclosure as originally filed does not provide support a transparent adhesive impregnatable with therapeutic agents or adhesive that has absorptive properties. Paragraph [0040] discloses that the “pad 26 may be formed of a foam material” and “pad 26 may include adhesive”, but does not disclose any level of transparency of the adhesive or absorptive properties of the adhesive. Paragraph [0035] discloses the device housing “can be formed from materials…impregnated with antimicrobial materials”, but this disclosure is directed to the housing of the device being impregnated with materials not an adhesive patch as claimed and is directed to the nonelected species of Figures 1A-2.
Claims 4, 6, and 13-21 are rejected for being dependent on rejected claim 2. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitation “the attachment portion is a pad” in lines 2-3 in combination with the recitation of “the attachment portion further comprising a transparent adhesive patch” in line 10 of claim 2 renders claim 6 indefinite. It is unclear if the attachment portion includes both an adhesive patch and a pad, or if the “pad” of claim 6 is the same structure as “adhesive patch” of claim 2. For examination purposes, the pad of claim 6 and the adhesive patch of claim 2 are considered to be the same structure.
Claim 24 recites the limitation "the transparent adhesive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, 15-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2010/087559, citations in reference to English Translation provided with PTO-892 mailed 06/17/2021) in view of Cottrell et al. (US 2012/0289885) in further view of Khan et al. (US 2016/0236007).
Regarding claim 2, Park discloses a phototherapy device (color light acupuncture 100) comprising: 
a housing (Figure 1) including a body portion (upper case 110 and lower case 120) with a bottom surface (lower surface of lower case 120) and a top surface (upper surface of upper case 110); the body portion housing a switch (button 130), a battery (battery 145), a computer (substrate 147 having timer 142, button signal module 143, microprocessor 144, and timer 142), and a light emitter (LED 141) configured and aligned (Figures 1-3) to emit light through the bottom surface (“The color light correction 150 represents a specific color and filters the light emitted from the LED 141 of the control unit 140 while being fixed by being fitted into the hole 121 at the center of the inner bottom surface of the lower case 120. And amplified and intensively irradiated through the hole 121 of the lower case 120.” [39]); and 
an attachment portion (sticker 160) configured between the housing bottom surface and the skin (Figure 2), configured to permit light passage to the underlying skin (“The sticker 160 is a double-sided adhesive sticker having a hole 161 formed in the center thereof so that color light emitted through the hole 121 of the lower case 120 is transmitted through the lower case 120, and one surface thereof is the lower case 120.” [42]), and to retain the device to a user's skin thereby bathing a targeted area of the skin with light from the light emitter (“after attaching one surface of the double-sided adhesive sticker 160 to the outer bottom surface of the lower case 120, the sticker 160 attached the other side of the body to the acupuncture points on the body.” [50]), the light configured to have therapeutic effects (“The LED 141 of the controller 140 emits light of a specific color in a specific wavelength range (for example, 400 nm to 850 nm). For reference, the wavelength range of the color light emitted from the LED 141 is preferably set to about 400nm to 850nm depending on the purpose of use, but the wavelength range depending on the degree of the condition requiring alternative treatment or rehabilitation treatment, etc.” [32]; “Various color light therapy therapies for the treatment of pain, inflammation, or health care have been implemented.” [3]), 
the attachment portion further comprising an adhesive patch (sticker 160; “The sticker 160 is a double-sided adhesive sticker having a hole 161 formed in the center thereof” [42]); and 
wherein the computer includes a board (substrate 147), having a connection to the switch, the battery and the light emitter (“a substrate on which a battery cap on which the LED, the timer, the button signal module, the microprocessor, and the battery supplying the driving power of the timer are mounted is installed.” [13]), the switch (button 130) accessible through the housing (“The button 130 is covered and fixed to the upper side of the upper case 110, the pressing projection 131 is formed on one side of the lower” [29]; Figures 1 and 3).
Park fails to explicitly teach the phototherapy device for reducing acne and acne scars, the attachment portion comprising a transparent adhesive patch, impregnatable with therapeutic agents; and the board of the computer is a circuit board having a connection to the switch, the battery and the light emitter. 
Cottrell teaches a phototherapy device (phototherapy system 20) for reducing acne and acne scars (“The phototherapy system 20, 20a, 20b, 20c and 20d are all designed to provide a therapeutic affect that is at least one from the group including photodynamic therapy, photodynamic acne therapy…photorejuvination…cosmetic skin improvements” [0089]) comprising a housing (optical device 22) including a body portion with a bottom surface (diffuser 34) and a top surface (case 77); the body portion housing a switch (switch 70), a battery (power source 66), a computer (driver circuit 68 and feedback component 72), and a light emitter (light source 36) configured to emit light through the bottom surface ([0058], [0060]); an attachment portion (treatment patch 26) between the housing bottom surface and the skin (Figure 2); and wherein the computer includes a circuit board (driver circuit 68; Figures 2, 3b, and 4) having a connection to the switch, battery and light emitter (“Driver circuit 68 works together with switch 70 and an optional feedback component 72 to regulate the duration and intensity of source light 38 generated by light source 36.” [0064]; Figures 2 and 3B). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the phototherapy device of Park to be for reducing acne and acne scars based on the teachings of Cottrell to provide a therapeutic effect to the skin in order to improve the overall appearance of the skin ([0003], [0089]) and to modify the board of the computer of Park to be a circuit board based on the teachings of Cottrell to electrically connect the switch, battery, computer and light emitter in order to regulate the operation of the light emitter based on the status of the switch (Park [0064]). 
Modified Park fails to explicitly teach the attachment portion comprising a transparent adhesive patch, impregnatable with therapeutic agents. 
Khan teaches a phototherapy device (Figure 4) comprising a housing having a light emitter (OLED 200) and an attachment portion (hydrocolloid layer 220 and adhesive 230) configured between the housing bottom surface and the skin (Figure 4; [0101]), the attachment portion further comprising a transparent adhesive patch impregnatable with therapeutic agents (“a hydrocolloid layer may be substantially transparent.” [0100]; “an adhesive layer may be substantially transparent” [0101], wherein the hydrocolloid layer is capable of being impregnated with therapeutic agents). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the attachment portion of Park to comprise a transparent adhesive patch impregnatable with therapeutic agents based on the teaching of Khan so that the attachment layer is capable of absorbing exudate and reducing entry of bacteria to the skin while also allow for a therapeutic amount of light to pass from the light emitter through the attachment portion to the skin (Khan [0100-0102]). 

Regarding claim 4, modified Park teaches the device of claim 2, wherein the light emitted is configured to exhibit at least one of optimized wavelengths of light (“The LED 141 of the controller 140 emits light of a specific color in a specific wavelength range (for example, 400 nm to 850 nm). For reference, the wavelength range of the color light emitted from the LED 141 is preferably set to about 400nm to 850nm depending on the purpose of use, but the wavelength range depending on the degree of the condition requiring alternative treatment or rehabilitation treatment, etc.” [32]), combination of wavelengths, intensity, pulse frequency, and exposure duration (“The timer 142 of the controller 140 counts down a predetermined specific time (eg, 10 ± 5 minutes) after the LED 141 is turned on by the pressing operation of the button 130.” [33]).

Regarding claim 13, modified Park teaches the device of claim 2, wherein the housing is configured for access to the switch (“The button 130 is covered and fixed to the upper side of the upper case 110, the pressing projection 131 is formed on one side of the lower. Although FIG. 2 illustrates a button switch structure in which the push protrusion 131 of the button 130 contacts the button signal generator 143 of the controller 140, which is described below” [29]; Figures 1 and 3).

Regarding claim 15, modified Park teaches the device of claim 2, wherein the light emitter is an LED (LED 141).

Regarding claim 16, modified Park teaches the device of claim 15, wherein the computer is configured to perform at least one of turning light on/off, timing the light duration, turning the light off after a certain duration, directing the light to pulse (“The timer 142 of the controller 140 counts down a predetermined specific time (eg, 10 ± 5 minutes) after the LED 141 is turned on by the pressing operation of the button 130…The button signal generator 143 of the controller 140 outputs a signal for turning on / off the LED 141 whenever the push protrusion 131 of the button 130 makes a single contact…The microprocessor 144 of the controller 140 controls the LED 141 on / off according to the on / off signal of the button signal generator 143, and after the LED 141 is turned on, the button ( If 130 is not pressed, the LED 141 is automatically turned off at the same time as the countdown of the timer 142 ends.” [33-35]).

Regarding claim 17, modified Park teaches the device of claim 2, wherein the light emitter includes at least one LED (LED 141).

Regarding claim 18, modified Park teaches the device of claim 2 wherein the switch (button 130) aligns with the circuit board (substrate 147, for example), and battery (battery 145; Figure 3).

Regarding claim 19, modified Park teaches the device of claim 2. 
Modified Park fails to explicitly teach wherein the circuit board contains a flexible conductor component. 
Cottrell teaches a phototherapy device (phototherapy system 20) for reducing acne and acne scars ([0089]) comprising a housing (optical device 22) including a body portion (diffuser 34 and case 77); the body portion housing a switch (switch 70), a battery (power source 66), a computer (driver circuit 68 and feedback component 72), and a light emitter (light source 36) configured to emit light through the bottom surface ([0058], [0060]); an attachment portion (treatment patch 26) between the housing bottom surface and the skin (Figure 2); and wherein the computer includes a circuit board (driver circuit 68; Figures 2, 3b, and 4) containing a flexible conductor component (wires attaching feedback component mount 76 to driver circuit 68 in Figure 3B and wires connecting power source 66 and light source 36 in Figure 4) having a connection to the switch, battery and light emitter (“Driver circuit 68 works together with switch 70 and an optional feedback component 72 to regulate the duration and intensity of source light 38 generated by light source 36.” [0064]; Figures 2 and 3B). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the board of the computer of Park to be a circuit board having a flexible conductor component based on the teachings of Cottrell to electrically connect the switch, battery, computer and light emitter in order to regulate the operation of the light emitter based on the status of the switch (Park [0064]). 

Regarding claim 20, modified Park teaches the device of claim 2 wherein the switch contacts a battery cage (battery cap 146) for electrical communication with the battery (via button signal generator 143 and controller 140; Figure 3).

Regarding claim 21, modified Park teaches the device of claim 2, where in the attachment portion (sticker 160) can be applied and removed from the bottom surface of the housing and the skin (“The sticker 160 is a double-sided adhesive sticker having a hole 161 formed in the center thereof so that color light emitted through the hole 121 of the lower case 120 is transmitted through the lower case 120, and one surface thereof is the lower case 120.” [42]).

Regarding claim 24, modified Park teaches the device of claim 2. 
Modified Park fails to explicitly teach the transparent adhesive impregnatable with therapeutic agents has pus- and fluid-absorptive properties. 
Khan teaches a phototherapy device (Figure 4) comprising a housing having a light emitter (OLED 200) and a transparent adhesive impregnatable with therapeutic agents  (hydrocolloid layer 220 and adhesive 230; “a hydrocolloid layer may be substantially transparent.” [0100]; “an adhesive layer may be substantially transparent” [0101], wherein the hydrocolloid layer is capable of being impregnated with therapeutic agents)) having pus- and fluid-absorptive properties (“the assembly of hydrocolloid layer and adhesive layer is capable of absorbing wound exudate” [0102]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the attachment portion of Park to comprise a the transparent adhesive impregnatable with therapeutic agents having pus- and fluid-absorptive properties based on the teaching of Khan so that the attachment layer is capable of absorbing exudate and reducing entry of bacteria to the skin while also allow for a therapeutic amount of light to pass from the light emitter through the attachment portion to the skin (Khan [0100-0102]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2010/087559) in view of Cottrell et al. (US 2012/0289885) in further view of Khan et al. (US 2016/0236007) as applied to claim 2 above, and further in view of Wagenaar Cacciola (USPN 9415237).
Regarding claim 6, modified Park teaches the device of claim 2, wherein the attachment portion is a pad (sticker 160) having a first side with adhesive thereon, a second side opposite the first side; the pad connected to the bottom surface of the body portion, wherein the pad contains the aperture (hole 161) through which the light can pass, and comprising adhesive on the second side for attachment to the skin (Figure 2; “The sticker 160 is a double-sided adhesive sticker having a hole 161 formed in the center thereof” [42]; “after attaching one surface of the double-sided adhesive sticker 160 to the outer bottom surface of the lower case 120, the sticker 160 attached the other side of the body to the acupuncture points on the body.” [50]). 
Modified Park fails to explicitly teach the pad is made from a compressible material. 
Wagenaar Cacciola teaches a phototherapy device (light treatment system 10) having a housing (housing 40) and an attachment portion that is a pad made from a compressible material (resilient material 80; Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the attachment portion of Park to be made from a compressible material based on the teachings of Wagenaar Cacciola to ensure a comfortable interface between the device and the skin (Wagenaar Cacciola [Col 7, line 67]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2010/087559) in view of Cottrell et al. (US 2012/0289885) in further view of Khan et al. (US 2016/0236007) as applied to claim 2 above, and further in view of Pai et al. (US 2016/0361564).
Regarding claim 14, modified Park teaches the device of claim 2. 
Modified Park fails to explicitly teach the body of the housing is secured to the circuit board by one of a snap-fit, twist-fit, and a thread. 
Pai teaches a phototherapy device (light therapy device 100) comprising a housing (base 110 and lid 140), a light emitter (lighting unit 122), a circuit board (circuit board 120), and an attachment portion (extension portion 115) are disposed on a bottom surface of the housing (Figure 9), wherein the body of the housing is secured to the circuit board by a twist-fit (“The lid 140 can be engaged with the base 114 by placing the engaging portion 143 into the open groove 114 and rotating the engaging portion 143 clockwise.” [0038]; Figure 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the phototherapy device of Park to include that he housing is secured to the circuit board by a twist-fit based on the teachings of Pai to allow access to the battery in order to replace the battery and allow the phototherapy device to be reusable (Pai [0038]).
Response to Arguments
Applicant’s arguments with respect to claims 2, 4, 6, 13-21, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention as required by amended claim 2, it is noted that the features upon which applicant relies (i.e., “a portion or void for therapeutic solution, creams, and the like”, “impregnated with therapeutic agents”, “combination of light and topical therapy” as described on pages 5-6 of the Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically regarding “impregnated with therapeutic agents”, it is noted that claim 2 as amended on 11/09/22 recites “impregnatable with therapeutic agents”. The limitation “impregnatable” is broader than “impregnated”. The limitation “impregnatable” limits the attachment portion to be capable of being impregnated with therapeutic agents rather than necessarily being impregnated with therapeutic agents.
Regarding the argument that “one of skill in the art would not seek to modify Park ‘559 with the teachings of Cottrell ‘885 because there is no tolerance of space for a patch between the device and dermal surface” (Remarks, page 6), the examiner respectfully disagrees. Both Park ‘559 and Cottrell ‘885 disclose an attachment portion that is an adhesive patch located between a bottom surface of the housing and the skin, as detailed above (see: sticker 160 of Park ‘559 and treatment patch 26 of Cottrell ‘885). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention as required by newly added claim 24, it is noted that the features upon which applicant relies (i.e., “the compressible suction portion disposes the light emitter distal from skin in a non-contact orientation for accommodating a synergistic solution between the skin and light emitter”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 24 as currently presented is directed to the transparent adhesive having pus- and fluid-absorptive properties. Additionally, a recitation of a “compressible suction portion” would be drawn to a nonelected species that is patentably distinct from the elected species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783